Citation Nr: 0719340	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-00-280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee. 

2.  Entitlement to service connection for degenerative joint 
disease of the right knee. 

3.  Entitlement to service connection for the residual 
conditions of a total left hip replacement due to 
degenerative joint disease. 

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

5.  Entitlement to service connection for a right ankle 
condition.

6.  Entitlement to service connection for a left ankle 
condition. 

7.  Entitlement to service connection for right foot 
calluses. 

8.  Entitlement to service connection for left foot calluses.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for degenerative joint disease of the left 
and right knees, residual conditions of a total left hip 
replacement, degenerative disc disease of the lumbar spine, 
bilateral ankle conditions, and bilateral foot calluses. 


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right and 
left knees, degenerative disc disease of the lumbar spine, 
and residual conditions of a total left hip replacement due 
to degenerative joint disease first manifested many years 
after service and are not related to any aspect of service. 

2.  The veteran does not have diagnosed bilateral ankle 
conditions or diagnosed bilateral foot calluses.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint disease of the left knee have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

2.  The criteria for service connection for degenerative 
joint disease of the right knee have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309.  

3.  The criteria for service connection for residual 
conditions of a total left hip replacement due to 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309.  

4.  The criteria for service connection for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309.  

5.  The criteria for service connection for a right ankle 
condition have not been met.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304.  

6.  The criteria for service connection for a left ankle 
condition have not been met.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304.  

7.  The criteria for service connection for a right foot 
calluses have not been met.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304. 

8.  The criteria for service connection for a left foot 
calluses have not been met.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304.   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October and December 2003 
that discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2004 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examinations for some conditions and has 
provided on-going primary care.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in U.S. Army infantry units with no 
overseas duty.  He was chosen to play basketball for an Army 
team at a training base.  He contends that his 
musculoskeletal conditions are the result of injuries he 
sustained in service while playing basketball.  
Alternatively, he contends that conditions of his right knee, 
left hip, and lumbar spine are secondary to degenerative 
joint disease of the left knee.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

The veteran submitted a captioned photograph copied from a 
periodical that showed that the veteran was a member of an 
Army basketball team in 1952.  In his September 2003 claim, 
the veteran stated that he was treated for injuries in 1953 
after experiencing a fall.  In a February 1998 VA 
examination, the veteran reported to the examiner that he 
fell on his knees on two occasions playing basketball in 
service.  He stated that X-rays were taken at the time and 
that he was prescribed medication.  

Service medical records are silent for any injuries, 
treatment, or diagnoses of any musculoskeletal conditions.  
There is no record of outpatient treatment or X- rays of the 
knees, although there are records of treatment for gastritis.  
In a February 1954 discharge physical examination, a 
physician noted no musculoskeletal abnormalities or scars.  
In a concurrent signed medical history questionnaire, the 
veteran reported no knee, back, or foot trouble.  In an 
August 1958 Army reserve medical evaluation, the examiner 
noted well healed scars on the left knee, right lateral upper 
thigh, and right buttock.  In a concurrent medical history 
questionnaire, the veteran again denied any injuries or 
conditions of the knees, back, or feet.  

In March 1996, a VA examiner noted the veteran's report that 
his left knee ached after repetitive use and that he had 
undergone surgery in the past for an open reduction of a 
fracture of his left foot.  In an April 1996 follow-up, the 
examiner noted that X-rays showed a spur on the left patella 
and slight scoliosis of the upper thoracic spine.  The 
examiner diagnosed left knee arthritis, but he noted no 
treatment or follow up care.  

In February 1998, a VA examiner did not note a review of the 
file but noted the veteran's reports of basketball injuries 
in service and recent pain and swelling of the right knee and 
hip.  The examiner noted that the veteran had been employed 
as an industrial mechanic for the previous 29 years.  The 
examiner referred to X-rays and diagnosed moderately severe 
joint arthritis of the left hip, a normal right hip, 
degenerative joint disease of both knees, and spondylitic 
changes of the lumbar spine.   He did not comment on the 
relationship of any of the conditions to any events in 
service or to post-service employment.  There is no record of 
follow-up examinations until December 2001 when a VA examiner 
noted that the veteran was experiencing low back pain and 
prescribed analgesic medication.  In July 2002 and August 
2002, VA examiners noted continued back tenderness and 
increasing left hip pain.  There were no notations or X-rays 
of the knees. 

In January 2003, the veteran underwent a total left hip 
replacement followed by several months of physical therapy.  
Outpatient records showed occasional complaints of low back 
pain, and X-rays in November 2003 showed narrowing of joint 
spaces and spurs in both knees.  In April 2004, a VA examiner 
noted degenerative joint disease of the knees and residual 
conditions of the left hip replacement.  There were no 
recommendations for further surgery, the use of support 
devices, or restriction of activity.  None of the examiners 
commented on the etiology of the conditions or that any 
specific conditions were secondary to other conditions.  

None of the post-service medical records show any symptoms, 
examination, or treatment of bilateral ankle conditions or 
bilateral foot calluses.  These records included several 
general medical examinations associated with regular primary 
care with opportunities to report symptoms for any condition.  
On several occasions including most recently in April 2004, 
examiners noted no swelling, edema, trauma, or calluses on 
the extremities.  

The Board concludes that service connection for degenerative 
joint disease of the right and left knees, lumbar spine, and 
residual conditions of a total left hip replacement due to 
degenerative joint disease is not warranted.  The Board 
acknowledges the veteran's statements that he fell on at 
least two occasions while playing basketball in service.  
However, there is no evidence that the falls resulted in any 
injuries leading to chronic conditions.  There was no record 
of immediate examination or treatment.  The veteran was 
engaged in sports at a training base where treatment was 
available and was noted for other unrelated conditions.  
Neither the veteran nor his examiners noted any knee, hip, or 
back injuries or symptoms in the discharge examination in 
1954 or in the reserve evaluation in 1958.  Thus, the Board 
finds that the veteran does not have chronic conditions that 
had their onset during service because if he were symptomatic 
during service, the Board concludes he would have sought 
treatment for the disorders.  Further, because service 
connection is not warranted for the left knee, secondary 
service connection for the right knee, left hip and lumbar 
spine is not warranted.  

The veteran contends that VA should provide an examination to 
assess a possible relationship between his conditions and the 
circumstances of his service, particularly his participation 
in sports.  VA must provide an examination if the veteran has 
a currently diagnosed condition, if there is lay or medical 
evidence of an injury or illness in service, and if there is 
evidence that the condition might be related to that injury 
or illness.  38 C.F.R. § 3.159 (c) (4).   Here, although the 
veteran reported falls on two occasions for which he received 
X-rays and medication, there is no record of treatment or 
medical evidence of any form of injury.  Most importantly, 
neither the veteran nor his military examiners noted any 
history of injuries or chronic conditions on at least two 
examinations in 1954 and in 1958.  Furthermore, in 1998, a VA 
examiner noted the veteran's reports of falls while playing 
basketball 35 years earlier but did not indicate a 
relationship between the falls and the diagnosed knee, hip, 
and spinal conditions.  The Board concludes that no 
additional medical examinations are necessary to decide the 
claim.  

The Board also concludes that service connection for 
bilateral ankle conditions and bilateral foot calluses is not 
warranted because there is no medical evidence of any 
diagnosed ankle or foot conditions.  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral knee, left hip, and lumbar spine 
first manifested many years after service and are not related 
to his active service.  The veteran does not have any 
diagnosed ankle conditions or foot calluses.  As the 
preponderance of the evidence is against these claims, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the left 
knee is denied. 

Service connection for degenerative joint disease of the 
right knee is denied.  

Service connection for the residual conditions of a total 
left hip replacement due to degenerative joint disease is 
denied. 

Service connection for degenerative disc disease of the 
lumbar spine is denied 

Service connection for a right ankle condition is denied.

Service connection for a left ankle condition is denied. 

Service connection for right foot calluses is denied. 

Service connection for left foot calluses is denied.   



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


